Exhibit 32.1 CERTIFICATION AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of SBT Bancorp, Inc. (the “Company”) on Form 10-Q for the period ending March 31, 2012, as filed with the Securities and Exchange Commission on the date hereof, I, Martin J. Geitz, the Chief Executive Officer of the Company, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, hereby certify that: (i)The quarterly report of the Company on Form 10-Q for the period ending March 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (ii)The information contained in the quarterly report of the Company on Form 10-Q for the period ending March 31, 2012 fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Martin J. Geitz Martin J. Geitz Chief Executive Officer Date:May 14, 2012
